COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-12-00529-CV


ROKEYA BEGUM                                                     APPELLANT

                                     V.

SONIA JAHAN                                                       APPELLEE


                                  ----------

         FROM THE 348TH DISTRICT COURT OF TARRANT COUNTY

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Appellant Rokeya Begum attempts to appeal from a judgment signed

November 28, 2012. No motion for new trial was filed, making the notice of

appeal due December 28, 2012. See Tex. R. App. P. 26.1. Begum filed a notice

of appeal on December 31, 2012.

     On January 7, 2013, we sent a letter to Begum stating our concern that we

lacked jurisdiction over this appeal because Begum’s notice of appeal was not
     1
      See Tex. R. App. P. 47.4.
timely filed. We informed Begum that unless he, or any party desiring to continue

the appeal, filed a response showing a reasonable explanation for the late filing

of the notice of appeal on or before January 17, 2013, the appeal could be

dismissed for want of jurisdiction. See Tex. R. App. P. 42.3(a), 44.3. To date,

we have received no response.

      The time for filing a notice of appeal is jurisdictional in this court, and

absent a timely-filed notice of appeal or extension request, we must dismiss the

appeal. See Tex. R. App. P. 2, 25.1(b), 26.3; Jones v. City of Houston, 976
S.W.2d 676, 677 (Tex. 1998); Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex.

1997). A motion for extension of time is necessarily implied when an appellant

acting in good faith files a notice of appeal beyond the time allowed by rule 26.1

but within the fifteen-day period in which appellant would be entitled to move to

extend the filing deadline under rule 26.3. See Jones, 976 S.W.2d at 677;

Verburgt, 959 S.W.2d at 617; see also Tex. R. App. P. 26.1, 26.3. However,

when a motion for extension is implied, it is still necessary for the appellant to

reasonably explain the need for an extension. See Jones, 976 S.W.2d at 677;

Verburgt, 959 S.W.2d at 617.

      Because Begum’s notice of appeal was untimely and because Begum did

not provide any explanation for needing an extension, we dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 2, 25.1(b), 26.3; Jones, 976 S.W.2d at

677; Verburgt, 959 S.W.2d at 617; Chilkewitz v. Winter, 25 S.W.3d 382, 383

(Tex. App.—Fort Worth 2000, no pet.).


                                        2
                                       PER CURIAM

PANEL: WALKER, MCCOY, and MEIER, JJ.

DELIVERED: March 28, 2013




                               3